Citation Nr: 1045932	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a left hip disorder.  

3.  Entitlement to service connection for a left buttock 
disorder.  

4.  Entitlement to service connection for a left leg disorder.  

5.  Entitlement to service connection for a sciatic nerve 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran, M. K. T., and K. J.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from November 1958 to November 
1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in St. Paul, Minnesota.

The Veteran appeared at a Travel Board hearing before the 
undersigned Acting Veterans Law Judge (AVLJ) at the RO in July 
2010.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on his part.  


REMAND

At the time of his July 2010 hearing before the undersigned, the 
Veteran indicated that his current low back, left buttock, left 
hip, left leg, and sciatic nerve problems were related to 
injuries he sustained in service.  The Veteran maintains that the 
injuries were the result of a fall that took place when he was 
hit by a judo move made by one of his fellow comrades.  In 
support of his contentions, the Veteran submitted a photograph 
showing that his right arm had been injured in the fall and his 
wife also provided testimony that he has had pain and 
difficulties with all the claimed areas since she had known him, 
which dates back to the early 1960's, right after he had been 
released from service.  

The Veteran has submitted numerous treatment records revealing 
that he has been diagnosed as having low back pain, left buttock 
pain, lower left extremity pain, sacroiliac joint dysfunction, 
left sciatica, and left piriformis syndrome.  The Veteran has 
also indicated that the piriformis syndrome might be the cause of 
this pain and that this also came about as a result of the 
injuries he sustained in service.  

While the Veteran was afforded a VA examination in April 2008, 
the examination only addressed the etiology of a status-post 
subarachnoid hemorrhage and did not address the Veteran's claimed 
low back and left lower extremity disorders.  

The Veteran has also testified that he has had pain in his low 
back and left lower extremity since his period of service.  VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003). The Veteran's reports of a continuity 
of symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding 
a link between current disability and service is low.  Id. at 83.

At the hearing, the Veteran also testified that he continued to 
receive treatment for the above claimed disorders at the St. 
Cloud and Minneapolis VA Medical Centers (VAMCs).  VA is deemed 
to have constructive knowledge of documents which are generated 
by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 
611,612-13 (1992).  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record."  Id. at 613.  If such material 
could be determinative of the claim, a remand for readjudication 
is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the Veteran 
from the St. Cloud VAMC, since September 10, 
2007, and from the Minneapolis VAMC, since 
October 23, 2006.  All records and/or 
responses received should be associated with 
the claims file.

2.  After completion of 1 above, schedule the 
Veteran for VA neurological and orthopedic 
examinations of his low back and left lower 
extremity to determine the nature and 
etiology of any current low back, left hip, 
left buttock, left leg, or sciatic nerve 
disorder found, to include piriformis 
syndrome.  The entire claims file, to include 
a copy of the REMAND, must be made available 
to the examiner designated to examine the 
Veteran, and the examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All appropriate tests (to include x-rays, as 
necessary) and studies should be accomplished 
(with all findings made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail. 

Then, after examining the Veteran and 
reviewing the relevant evidence in the claims 
file, the examiner should clearly identify 
all current disorders of the low back, left 
buttock, left hip, left leg, sciatic nerve, 
or piriformis syndrome disorder.  With 
respect to each diagnosed disorder, the VA 
examiner should offer an opinion, consistent 
with sound medical principles, as to whether 
it is at least as likely as not (a 50 
percent or greater probability) that such 
disorder (1) is the result of disease or 
injury incurred or aggravated during the 
Veteran's active duty or (2) was due to some 
other reason.  If arthritis is found, the 
examiner should indicate whether it was shown 
within one year after the Veteran's discharge 
from service on November 10, 1960.  In 
offering this opinion, the examiner should 
discuss the Veteran's allegations. 

The examiner should set forth all examination 
findings, along with a complete rationale for 
the conclusions reached, in a printed report.  
If any requested opinion cannot be given, the 
examiner should state the reason(s) why.

3.  After completing the requested actions, 
and any additional notification and 
development deemed warranted, readjudicate 
the Veteran's claims for service connection, 
to include on a direct or presumptive, if 
warranted.  If any of the benefits sought is 
denied, provide the Veteran and his 
representative a supplemental statement of 
the case, with an appropriate period for 
response, before the case is returned to the 
Board for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

